DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment 
Claims 1, 16 are amended and filed on 1/6/2022.
Specification is amended and field on 1/6/2022.
The amendment to specification overcome the specification objection in the action mailed on 9/13/2021.
Terminal Disclaimer
The terminal disclaimer filed on 1/6/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US. Patent No. 10,441,717B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 allowed.
As to claim 1, a method of treating a host with a medication, the method comprising: providing a medication delivery device which delivers medication into tissue of the host; introducing the medication delivery device including the sensor into the tissue; delivering the medication into the tissue of the host; forming a depot in the tissue with the medication and wherein the sensor is at least partially within the depot and the depot is disposed between the sensor and the tissue to reduce contact between the tissue and the sensor; wherein confirming delivery of the medication from the medication delivery device to the host, wherein confirming delivery of the medication comprises using the sensor to measure the physiological parameter of 
 In particular, Yodfat (US. 20120265166A1) is the closest prior art of record . Even though Yodfat discloses a method of treating a host with a medication, the method comprising: providing a medication delivery device which delivers medication into tissue of the host; introducing the medication delivery device including the sensor into the tissue; delivering the medication into the tissue of the host; forming a depot in the tissue with the medication, Yodfat fails to disclose wherein the sensor is at least partially within the depot and the depot is disposed between the sensor and the tissue to reduce contact between the tissue and the sensor; and confirming delivery of the medication from the medication delivery device to the host, wherein confirming delivery of the medication comprises using the sensor to measure the physiological parameter of the tissue after a predetermined time period following delivery of the medication and while the sensor is at least partially within the depot.
As to claim 16, a method of treating a host with a medication, the method comprising: providing a medication delivery device which delivers medication into tissue of the host, wherein the medication delivery device includes a sensor; introducing the medication delivery device; delivering the medication into the tissue of the host; forming a depot in the tissue with the medication, and wherein the sensor is at least partially within the depot, the depot is disposed between the sensor and the tissue, and the depot reduces contact of the tissue with the sensor; and confirming delivery of the medication from the medication delivery device to the host, wherein confirming delivery of the medication comprises using the sensor to measure the physiological parameter, after a predetermined period of time has elapsed, while the sensor is within the depot 
 In particular, Yodfat (US. 20120265166A1) is the closest prior art of record . Even though Yodfat discloses a method of treating a host with a medication, the method comprising: providing a medication delivery device which delivers medication into tissue of the host, wherein the medication delivery device includes a sensor; introducing the medication delivery device; delivering the medication into the tissue of the host; forming a depot in the tissue with the medication, Yodfat fails to disclose wherein the sensor is at least partially within the depot, the depot is disposed between the sensor and the tissue, and the depot reduces contact of the tissue with the sensor; and confirming delivery of the medication from the medication delivery device to the host, wherein confirming delivery of the medication comprises using the sensor to measure the physiological parameter, after a predetermined period of time has elapsed, while the sensor is within the depot.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Response to Arguments
Applicant’s arguments, see remark, filed 1/6/2022, with respect to claims 1, 16 and the newly added limitation have been fully considered and are persuasive.  The 103 rejection of claims 1, 16 has been withdrawn. 
Conclusion
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783      

/Lauren P Farrar/Primary Examiner, Art Unit 3783